DETAILED ACTION
This Office Action is responsive to the amendment filed on 6/2/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, WO2005/123828, in view of Grein et al, US2010/0022715.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to the claims: As discussed in the previous Actions, Park discloses a crosslinkable composition used in the production of insulating coatings for conductive cables, wherein said composition comprises a base resin which is a blend of an ethylene copolymer; an ethylene/propylene/diene rubber (EPDM); and 10 to 120 parts by weight of a flame retardant, overlapping the claimed range. Park discloses that 
Park is silent regarding the addition of a methyl acrylate copolymer.
As discussed in the previous Office Action, Grein discloses a composition used in the production of insulating layers for cables, wherein said composition comprises a base resin comprising an EPDM and a polar ethylene copolymer. Said polar ethylene copolymer is characterized by a comonomer content in the range of 20 to 40% by weight (¶0042), overlapping the claimed range (for claim 1). Said comonomer may be a C1 alkyl acrylate (¶0041)-i.e., methyl acrylate. The prior art polar copolymer therefore corresponds to the claimed ethylene/methyl acrylate copolymer (for claim 1). As taught by Grein, the addition of the polar copolymer results in a final composition having improved stress whitening characteristics.
Park and Grein both disclose the production of EPDM-based compositions which are used in the production of insulating layers for cables. As the references are directed towards the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Park by adding an ethylene/methyl acrylate copolymer in order to obtain a final composition having improved stress whitening characteristics, as taught by Grein.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al, WO2005/123828, and Grein et al, US2010/0022715, as applied to claims 1-3,5, 9, and 10 above, and further in view of Hashimoto et al, US5374778.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al, WO2005/123828, and Grein et al, US2010/0022715, as applied to claims 1-3,5, 9, and 10 above, and further in view of Kitagawa et al, JP60155250.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive with respect to the rejection over Park.
Applicant argues that Grein does not disclose the use of an ethylene/methyl acrylate copolymer having the required methyl acrylate content, citing the prior art examples wherein a copolymer using 20% methyl acrylate were used. In response, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). 
Contrary to applicant’s argument, the teachings of Grein are not limited to the specific examples disclosed by US2010/0022715. As discussed earlier in this Action, the broad disclosure of Grein states that the polar ethylene copolymer may comprise the comonomer in an amount in the range of 2 to 40%, overlapping the claimed range. It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). As the prior art range overlaps the claimed range, it would therefore have been obvious to use an ethylene/methyl acrylate copolymer having the required methyl acrylate content in view of the teachings of Grein.
Applicant further argues that there would not have been a reason to select an ethylene/methyl acrylate copolymer to obtain a composition having the properties of flexibility and heat resistance disclosed in the specification. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant; see In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Contrary to applicant’s arguments, it is not necessary that the prior art disclose the same motivation as disclosed in applicant’s specification. As discussed above, Grein teaches that the addition of the polar ethylene copolymer results in a final composition having improved stress whitening 
Regarding the allegedly unexpected results: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP 716.02(d)). Note that the examples provided in the specification were prepared using an ethylene/methyl acrylate copolymer having a methyl acrylate content of either 25 or 29%; these values are not commensurate in scope with the broad range for methyl acrylate content recited in the instant claims. Further note that the claims recite a composition comprising “a flame retardant” in an amount less than or equal to 45 parts per hundred resin; in contrast, the examples were all prepared using 40 parts of a combination of a specific brominated flame retardant and a specific antimony-based flame retardant. It is therefore unclear whether the allegedly unexpected results can be obtained commensurate in scope with the invention as defined in the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765      


/IRINA S ZEMEL/Primary Examiner, Art Unit 1765